SUMMARY ORDER
Plaintiffs-Appellants Patricia Castagna and Nick Sarraceo appeal from the judgment of the United States District Court for the Southern District of New York entered February 4, 2013, insofar as that judgment made reviewable on appeal: (1) a February 4, 2013 order (Ramos, J.) granting Defendants-Appellees’ motion for summary judgment as to Castagna’s sex discrimination claims; and (2) an April 26, 2011 order (Seibel, J.) granting Defendants-Appellees’ motion to dismiss Sarrae-co’s retaliation claims. We assume the parties’ familiarity with the underlying facts, the procedural history of the case, and the issues on appeal.1
I. Castagna’s Sex Discrimination Claims
We review de novo the district court’s grant of summary judgment on Castagna’s claims that she was subjected to a hostile work environment and constructively discharged in violation of Title VII of the Civil Rights Act of 1964 and the New York State Human Rights Law (“NYSHRL”).2 See Redd v. N.Y. State Div. of Parole, 678 F.3d 166, 174 (2d Cir.2012).
A. Hostile Work Environment. — Based on the evidence in the record, a reasonable jury could conclude that Castagna’s workplace was “permeated with discriminatory intimidation, ridicule, and insults, [which were] sufficiently severe or pervasive to alter the conditions of her employment,” see Petrosino v. Bell Atlantic, 385 F.3d 210, 223 (2d Cir.2004) (alteration and quotation marks omitted), and that a hostile work environment existed because of Castagna’s sex, see Brown v. Henderson, 257 F.3d 246, 252 (2d Cir.2001).
First, “the record, taken in the light most favorable to” Castagna, see Redd, 678 F.3d at 169, contains evidence that Luceno directed physical threats at three female employees, including Castagna, on separate occasions, but he never physically threatened men. Under our precedents, such evidence of physical threats is highly probative of the severity of the alleged hostile work environment. See, e.g., Kaytor v. Elec. Boat Corp., 609 F.3d 537, 550 (2d Cir.2010) (the district court erred in failing “to take into consideration ... physical threats”); Cruz v. Coach Stores, Inc., 202 F.3d 560, 571 (2d Cir.2000) (the “physically threatening nature” of an employer’s actions brought the “case over the line separating merely offensive or boorish conduct from actionable” conduct). The lack of any evidence that Luceno physically threatened men — as opposed to women — supports a reasonable inference that Luceno singled out women for physical threats because of their sex. See Brown, 257 F.3d at 252.
Second, the record is replete with evidence that Luceno’s most extreme outbursts were directed at women. A reasonable jury would be entitled to conclude that such comments — at least in conjunction with the evidence of physical *22threats — -were either “sufficiently severe or sufficiently pervasive ... to have altered [Castagna’s] working conditions.” See Redd, 678 F.3d at 175. Given the gender-explicit content of several of these outbursts, including but not limited to referring to other women as “bitch[esj,” the district court erred in concluding that no reasonable jury could find that Castagna was subjected to a hostile work environment because of her sex.
Defendants-Appellees’ alternate arguments for affirmance fail. First, any failure by Castagna to mitigate damages would not by itself bar her recovery of compensatory damages for emotional distress. The authorities that Defendants-Appellees cite stand only for the proposition that a plaintiff may forfeit backpay if she fails to mitigate damages. See 42 U.S.C. § 2000e-5(g)(l) (providing that “back pay,” but not other forms of relief, shall be “reduce[d]” by “[ijnterim earnings or amounts earnable with reasonable diligence”); Ford Motor Co. v. EEOC, 458 U.S. 219, 102 S.Ct. 3057, 73 L.Ed.2d 721 (1982) (construing § 2000e-5(g) as creating a duty to mitigate “backpay” damages); see also Broadnax v. City of New Haven, 415 F.3d 265, 268 (2d Cir.2005) (discussing Title VII’s “duty to mitigate” in relation only to a “lost wages award”); Dailey v. Societe Generate, 108 F.3d 451, 454 (2d Cir.1997) (noting that the defendant in that case moved to set aside only a “back pay damage award” for plaintiffs alleged failure to mitigate damages).
Second, in light of Castagna’s deposition testimony and her production of a form authorizing counsel for Defendants-Appel-lees to obtain her unemployment file, Defendants-Appellees have not met their “burden to demonstrate that ... [Castag-na] made no reasonable effort to find” suitable work. See Greenway v. Buffalo Hilton Hotel, 143 F.3d 47, 53 (2d Cir.1998).
Finally, absent any finding by the district court that Castagna acted “with a culpable state of mind” in destroying any relevant evidence, cf. Byrnie v. Town of Cromwell, 243 F.3d 93, 109 (2d Cir.2001), and because “outright dismissal of [a] lawsuit” as a sanction for spoliation “should be imposed only in extreme circumstances, usually after consideration of alternative, less drastic sanctions,” see West v. Goodyear Tire & Rubber Co., 167 F.3d 776, 780 (2d Cir.1999), we decline to impose that sanction in the first instance.
We accordingly vacate the district court’s grant of summary judgment on Castagna’s hostile work environment claim pursuant to Title VII as to Defendant-Appellee Majestic Kitchens, Inc.,3 and her parallel claim pursuant to the NYSHRL as to both Defendants-Appellees.
B. Constructive Termination. — The district court granted summary judgment for Defendants-Appellees as to Castagna’s constructive discharge claims solely on the ground that Castagna failed to establish the lesser standard for a hostile work environment claim. In light of our disposition regarding Castagna’s hostile work environment claims, we vacate the dismissal of Castagna’s constructive discharge claims and remand for the district court to reconsider those claims in the first instance. See Aulicino v. N.Y.C. Dep’t of Homeless Servs., 580 F.3d 73, 85 (2d Cir.2009).
II. Sakracco’s Retaliation Claim
We review de novo the district court’s grant of Defendants-Appellees’ motion to dismiss Sarracco’s Title VII and NYSHRL *23retaliation claims. See Famous Horse Ine. v. 5th Ave. Photo Inc., 624 F.3d 106, 108 (2d Cir.2010).
As an initial matter, Sarracco’s notice of appeal in this court was timely. See 10 Charles Alan Wright & Arthur R. Miller, Federal Practice & Procedure § 2654 (3d ed. updated 2013) (“Absent a certification under Rule 54(b) any order in a multiple-party ... action, even if it appears to adjudicate a separable portion of the controversy, is interlocutory.”).
In his opening brief on appeal, Sar-racco never addressed the specific ground on which the district court dismissed his retaliation claims, namely that his charge filed with the U.S. Equal Employment Opportunity Commission failed to put that entity on notice of the fact that the alleged discrimination was gender-based. Sarrac-co therefore abandoned any challenge to the district court’s dismissal of his retaliation claims. See JP Morgan Chase Bank v. Altos Hornos de Mexico, S.A. de C.V., 412 F.3d 418, 428 (2d Cir.2005). We accordingly affirm the district court’s dismissal of Sarracco’s retaliation claims.
III. Conclusion
We have considered the parties’ remaining arguments and conclude that they lack merit. For the foregoing reasons and those explained in the opinion filed concurrently with this order, the judgment of the district court is affirmed in part and vacated and remanded in part. The case is remanded for further proceedings consistent with this order.

. We address Castagna’s remaining argument on appeal in an opinion filed concurrently with this summary order.


. Because claims pursuant to these two statutes “require the same standard of proof,” see Leopold v. Baccarat, Inc., 174 F.3d 261, 264 n. 1 (2d Cir.1999), we discuss the substance of Castagna's federal and state discrimination claims interchangeably.


. On appeal, Castagna does not challenge the district court's dismissal of her Title VII claim against defendant Luceno on the ground that "individuals are not subject to liability under Title VII.” See Sassaman v. Gamache, 566 F.3d 307, 315 (2d Cir.2009).